AP-77,04·
                                                                     COURT OF CRIMINAL APPEAL
                                                                                       AUSTIN, TEXA
                                                                     Transmitted 4/20/2015 2:06:18 PI
                                                                       Accepted 4/20/2015 2:08:44 Pr
                               CAUSE NO. AP-77,040                                    , ABEL ACOST.
                                                                                               CLER



CEDRIC ALLEN RICKS                                  IN THE COURT OF
                                                                                              J.:o
                                            *
     Appellant                              *                                         Q;
                                            *       CRIMINAL APPEALS              oF-        \'-l
                                            *                                  ~ ~I
THE STATE OF TEXAS                          *       IN AUSTIN, TEXAS                  1'     ~u        1
      Appellee                                                                   \o                 /
                                                                                                      \\
                                                                                           ~ JV"
                    SECOND MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLANT'S BRIEF

       COMES NOW, CEDRIC ALLEN RICKS, Appellant, by and through his attorney,

MARY B. THORNTON, and files this his Second Motion for Extension of Time to File

Appellant's Brie{ in the above styled and numbered cause requesting an additional

three (3) months and in support of his motion would show this Honorable Court as

follows:

                                       I.

       Appellant was reindicted for the offense of capital murder in cause number
                                                                \




1361004R on February 28, 2014. His case was assigned to the 371st Judicial District

Court in Tarrant County, Texas. Appellant pleaded not guilty before a jury on May 5,

2014. On May 7, 2014, the jury found Appellant guilty of the offense as charged in the

State's indictment. On May 16, 2014, the jury answered Special Issue No.1 "yes," and

Special Issue No. 2 "no." As a result the trial court sentenced Appellant to Death as

required by law.

                                            1


                                                            I
                                                            I
                                           II.

      Pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure Appellant•s

brief was originally due to be filed in this Honorable Court on Tuesday, January 20,

2015. One motion for extension of time was requested by Appellant and granted by

this Honorable Court for three months, rendering Appellant's brief due on Monday, April

20,2015.

                                           IV.

      Because of other cases, counsel for Appellant has not had sufficient time to

prepare Appellant's brief in the above styled and numbered cause. Specifically, counsel

prepared for a jury trial set to begin on Monday, February 9, 2015, styled The State of

Texas v Samuel Luna, Jr. in cause numbers 1379544D & 1379545D. Sammy's cases

were pending in the 371st Judicial District Court in Tarrant County, Texas. On the day

of trial Sammy elected to plead guilty to the trial court without a plea bargain

agreement. Counsel was present for the presentence investigation interview. Sammy's

punishment hearing took place on April 2, 2015.

      Counsel for Appellant was also called upon to prepare for trial on three separate

occasions in The State of Texas v Darnell Eugene Lockhart, cause numbers 1371454D,

1375131D, 1375405D, 1375406D, and 1405046. Counsel was called to trial on

Tuesday, March 10,2015, Tuesday, March 24,2015, and Tuesday, April14, 2015. The

State intended to try Darnell on an evading arrest with the use or exhibition of a deadly

                                           2
weapon, to wit: an automobile and two felony drug cases arising out of the same

criminal transaction. After two postponements by the trial court (not requested by

counsel) Darnell elected to retain counsel prior to April the 14th. However, counsel was

required to prepare a trial notebook and take a trip to the scene to prepare for what she

believed to be an imminent jury trial on two separate occasions.

        Counsel is presently preparing for trial in cause number 1368762D presently

pending in the 213th Judicial District Court in Tarrant County, Texas styled The State of

Texas v Sherman Peter Williams. Sherman's case is set for trial on Monday, June 8,

2015. Sherman is indicted for the offense of causing serious bodily injury to a family

member with the use or exhibition of a deadly weapon, to wit: a knife. Counsel is also

set to take a short vacation from Monday May 25, 2015, through Wednesday, June 3,

2015.

        Counsel prepared and filed the appellant's brief in Daniel Hans Jugen Ziegler v

The State of Texas in cause No. 02-14-00315-CR in the Court of Appeals for the Second

District of Texas in Fort Worth, Texas on Wednesday, March 11, 2015. Counsel is

currently preparing the appellant's brief in Juan Olmos v The State of Texas in cause

number 02-14-00289-CR which is due in the Court of Appeals for the Second District

of Texas on Friday, May 29, 2015.

        Counsel for Appellant has other felony cases that are currently being worked up

for trial. Counsel has also had new appointments, both trial and appellate, that have

                                            3
kept her busy over the past three months.

          Therefore, counsel for Appellant requests this second extension of time for three

(3) months not for purposes of delay but because it is necessary in order to render

Appellant his constitutionally mandated effective assistance of counsel pursuant to the

Sixth and Fourteenth Amendments to the U.S. Const. and art. 1, sec. 9 of the Tex.

Con st.




          WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this

Honorable Court grant his Second Motion for Extension of Time to File Appellant's brief

in the above styled and numbered cause for three (3) months and extend the deadline

for filing Appellant's brief to Monday, July 30, 2015.




                                           Respectfully submitted,




                                           /s/Mary B. Thornton
                                           MARY B. THORNTON
                                           Attorney for Appellant
                                           3901 Race Street
                                           Fort Worth, Texas 76111
                                           Telephone No.: (817) 759-0400
                                           Telecopier No.: (817) 831-3002
                                           Email: marybrabson01@gmail.com
                                           State Bar #19713700




                                              4
                              CERTIFICATE OF SERVICE

      I hereby certify that on the 20th day of April, 2015, a true and correct copy of the

above motion was eserved to the Hon. Debra Windsor, Chief of the Tarrant County

Criminal District Attorney's Office Post Conviction, Tim Curry Criminal Justice Center,

Fourth    Floor,   401    West    Belknap,      Fort   Worth,     Texas,    76196,     at

COAAppellateAierts@tarrantcounty.com.




                                         /s/Mary B. Thornton
                                         MARY B. THORNTON




                                           5